PER CURIAM.
This cause is before us on appeal from an order summarily denying appellant’s motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Although appellant has raised a series of claims, we address only his contention that the trial court erred in summarily denying his claim that he was improperly convicted of two separate conspiracies, when he had entered into only one agreement.
Generally, if a single agreement exists, only one conspiracy, exists, even if the conspiracy has multiple objectives. An*21other general rule is that a conspiracy continues to exist until consummated, abandoned, or otherwise terminated by some affirmative act. Cam v. State, 433 So.2d 38, 39 (Fla. 1st DCA 1983); Epps v. State, 354 So.2d 441, 442 (Fla. 1st DCA 1978). The order appealed from is reversed to the extent indicated herein, and this cause is remanded to the trial court with instructions to either hold an evidentiary hearing or attach portions of the record refuting appellant’s claim.
BOOTH, ERVIN and ZEHMER, JJ., concur.